Affirm and Opinion Filed July 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00317-CR

                EDDIE DARRYL MARTINEZ, JR., Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F18-48307-K

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
      Appellant Eddie Darryl Martinez appeals from the trial court’s adjudication

of guilt for the offense of aggravated assault with a deadly weapon, and sentence of

15 years in prison. Appellant brings two issues arguing he was not properly

admonished before the acceptance of his pleas of true and that the evidence is

insufficient to establish a violation of condition “1” of the terms of his community

supervision. We affirm.

                                  BACKGROUND

      Appellant was indicted in 2018 for aggravated assault with a deadly weapon.

On October 1, 2019, pursuant to a plea agreement, appellant pleaded guilty and
entered a judicial confession before the trial court to this offense. The trial court

found the evidence sufficient to support guilt and deferred adjudication. The court

placed appellant on community supervision for three years and assessed a fine of

$1,500, also probated, pursuant to the plea agreement.

      The State subsequently filed a motion to revoke probation or proceed with an

adjudication of guilt on April 13, 2020. The motion alleged that appellant violated

condition “1” of his conditions of community supervision—which prohibited him

from committing an offense against the laws of Texas or any other state or the United

States, or possessing a firearm during the term of supervision—five times by

committing five new offenses. As alleged, the offenses were as follows:

      assault on a peace officer/judge—committed on or about April 9, 2020
      (cause F20-48196);

      aggravating kidnapping—committed on or about March 26, 2020
      (cause F20-15002);
      aggravated assault causing serious bodily injury—committed on or
      about March 26, 2020 (cause F20-15003);

      assault    family     violence/household    member;     impeding
      breaching/circulation—committed on or about March 26, 2020 (cause
      F20-15004);

      evading arrest/detention—committed on or about January 25, 2020
      (cause M20-15001).

The motion also alleged that appellant violated conditions 2, 4, 8, 10, 11, 12, 14, 16,

19.

      A hearing was held on January 27, 2021. Appellant pleaded not true to the

five allegations alleging the commission of new offenses. He pleaded true to the
                                       –2–
other allegations, i.e., 2, 4, 8, 10, 11, 12, 14, 16, and 19. Appellant signed the plea

agreement stating that he understood his rights; that he was entering an open plea of

true to conditions 2, 4, 8, 10, 11, 12, 14, 16, and 19; and that he judicially confessed

as to those allegations. The State presented testimony regarding the contested

allegations.

      After hearing evidence, the trial court found that all the allegations were true

and adjudicated appellant’s guilt.       The court revoked appellant’s community

supervision and assessed punishment of fifteen years in prison.

                                      DISCUSSION

      In his first issue, appellant argues the trial court abused its discretion by failing

to properly admonish appellant before accepting his pleas of true to allegations 2, 4,

8, 10, 11, 12, 14, 16, and 19. Appellant contends no inquiry was made regarding his

competency and that the evidence in this case regarding his behavior “should have

raised some concern with the court at least sufficient to conduct an inquiry of the

[a]ppellant or his trial counsel.” Appellant also claims he was not asked if he was

pleading true to the allegations contained in the motion to adjudicate; he was not

asked if he was entering his pleas because they were true and for no other reason;

nor was he asked if he was entering his pleas freely and voluntarily.

      The Texas Code of Criminal Procedure provides that “[n]o plea of guilty or

plea of nolo contendere shall be accepted by the court unless it appears that the

defendant is mentally competent and the plea is free and voluntary.” TEX. CODE

                                          –3–
CRIM. PROC. art. 26.13(b). “Prior to accepting a plea of guilty or a plea of nolo

contendere, the court shall admonish the defendant of” certain admonishments,

including the applicable range of punishment attached to the offense and any

applicable registration as a sex-offender under Texas Code of Criminal Procedure

Chapter 62. Id. art. 26.13(a). Except for the article 26.13(a)(4) admonishment,

which concerns the fact that defendants pleading guilty or nolo contendere who are

not U.S. citizens may be deported, excluded from admission to this country, or

denied naturalization, the trial court may make the required admonishments orally

or in writing. Id. art. 26.13(d), (d-1). “If the admonishments given substantially

comply with the requirements of article 26.13, the burden shifts to the defendant to

show [(1)] he was unaware of the consequences of his plea and [(2)] that he was

harmed or misled by the admonishments.” Skinner v. State, 334 S.W.3d 12, 15 (Tex.

App.—Dallas 2008, no pet.) (citing art. 26.13(c)); Henson v. State, No. 05-19-

01560-CR, 2021 WL 3671204, at *3 (Tex. App.—Dallas Aug. 18, 2021, no pet.)

(mem. op., not designated for publication).

      In determining the voluntariness of a guilty plea, we examine the record as a

whole. See Martinez v. State, 981 S.W.2d 195, 196–97 (Tex. Crim. App. 1998);

Rios v. State, 377 S.W.3d 131, 136 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d).

When the record reflects that a defendant was duly admonished by the trial court

before entering a guilty plea, it constitutes a prima facie showing the plea was

knowing and voluntary. Martinez, 981 S.W.2d at 197; Rios, 377 S.W.3d at 136; see

                                        –4–
Mason v. State, 527 S.W.3d 505, 509 (Tex. App.—Houston [1st Dist.] 2017, pet.

ref’d). The burden then shifts to the defendant to show he entered his plea without

understanding the consequences of his actions and was harmed as a result. Martinez,

981 S.W.2d at 197; Rios, 377 S.W.3d at 136. A defendant who attests he understands

the nature of his plea and that his plea was voluntary has a “heavy burden” on appeal

to show his plea was involuntary. Jones v. State, 600 S.W.3d 94, 99 (Tex. App.—

Dallas 2020, pet. ref’d); Mason, 527 S.W.3d at 509.

      Article 46B of the Texas Code of Criminal Procedure, which codifies the

standard for competency in Texas, describes the “circumstances that require, and

procedures for making, a determination of whether a defendant is competent to stand

trial.” Turner v. State, 422 S.W.3d 676, 689 (Tex. Crim. App. 2013). Article

46B.003 provides that a defendant is incompetent to stand trial if he does not have

(1) sufficient present ability to consult with his lawyer with a reasonable degree of

rational understanding or (2) a rational as well as factual understanding of the

proceedings against him. TEX. CODE CRIM. PROC. art. 46B.003(a). “A defendant is

presumed competent to stand trial and shall be found competent to stand trial unless

proved incompetent by a preponderance of the evidence.” Id. art. 46B.003(b). The

procedure for raising incompetency is described in article 46B.004:

      (a) Either party may suggest by motion, or the trial court may suggest
      on its own motion, that the defendant may be incompetent to stand trial.
      A motion suggesting that the defendant may be incompetent to stand
      trial may be supported by affidavits setting out the facts on which the
      suggestion is made.

                                        –5–
      (b) If evidence suggesting the defendant may be incompetent to stand
      trial comes to the attention of the court, the court on its own motion
      shall suggest that the defendant may be incompetent to stand trial.

      (c) On suggestion that the defendant may be incompetent to stand trial,
      the court shall determine by informal inquiry whether there is some
      evidence from any source that would support a finding that the
      defendant may be incompetent to stand trial.
      (c-1) A suggestion of incompetency is the threshold requirement for an
      informal inquiry under Subsection (c) and may consist solely of a
      representation from any credible source that the defendant may be
      incompetent. A further evidentiary showing is not required to initiate
      the inquiry, and the court is not required to have a bona fide doubt about
      the competency of the defendant. Evidence suggesting the need for an
      informal inquiry may be based on observations made in relation to one
      or more of the factors described by Article 46B.024 or on any other
      indication that the defendant is incompetent within the meaning of
      Article 46B.003.

TEX. CODE CRIM. PROC. art. 46B.004(a)–(c-1). If a defendant is incompetent to stand

trial, no sentence shall be pronounced, and the court shall proceed under article 46B.

Id. art 42.07(2).

      During the hearing held on January 27, 2021, appellant acknowledged he had

been placed on probation in 2019. He told the trial court he understood the

allegations in the motion to adjudicate and that he understood everything he had

signed with his attorney. The record also shows that appellant was admonished in

writing regarding his rights: he signed the written plea agreement stating that he

understood his rights; he pleaded true as to the allegations regarding conditions 2, 4,

8, 10, 11, 12, 14, 16, and 19; and he judicially confessed that he violated those

conditions. Appellant signed the following statement in the plea agreement:


                                         –6–
      I, the defendant herein, acknowledge that my attorney has explained to
      me, and I have read and I understand, all the foregoing admonitions and
      warnings regarding my rights and my plea, and that my statements and
      waivers are knowingly, freely, and voluntarily made with full
      understanding of the consequences. I request that the Court accept all
      my waivers, statements, agreements, and my plea.

Defense counsel signed the following statement:

      I have consulted with the defendant, whom I believe to be competent
      concerning the plea in this case and have advised the defendant of
      his/her rights. I approve and agree to all waivers, statements, and
      agreements of the defendant herein and ask the Court to accept them
      and the defendant’s plea.

The trial judge signed the following statement in the plea agreement:

      It appearing to the Court that the defendant is mentally competent and
      is represented by counsel, that the defendant understands the nature and
      consequences of the charge, and that all the parties have consented to
      and approved the stipulations of evidence, the Court finds the waivers,
      agreements, and plea to have been knowingly, freely, and voluntarily
      made, approves the waivers and agreements, accepts the defendant’s
      plea, approves the stipulation of testimony.

      There is no evidence in the record showing appellant was not competent to

enter a plea of true to allegations 2, 4, 8, 10, 11, 12, 14, 16, and 19. Appellant argues

that many of his acts as recounted by the witnesses at the hearing “can fairly be

described as bizarre.” He calls our attention to three State’s exhibits introduced at

the hearing which show threatening text messages and a Facebook video from

appellant to the complainant in the original 2018 aggravated assault. In the text

messages, for example, which were sent after appellant pleaded guilty and was on

probation, he threatened to, among other things, come to the victim’s house with a

gun and “air” it out. Appellant claims that the allegations of his behavior “should
                                          –7–
have raised at least a modicum of concern sufficient for the trial court to conduct an

inquiry.” Yet appellant does not cite, and we have not found, any evidence in the

record showing that he was confused by the proceedings, that he lacked a rational

and/or factual understanding of the proceedings, or that he wanted anything other

than to plead not true to the new offenses and plead true to the remaining allegations.

Appellant acknowledges that “the record is absent of any bizarre act by [him] during

the probation revocation proceedings.” Nor was there any suggestion by defense

counsel, the State, or the trial court that appellant was unable to understand the

proceedings.

      Based on the totality of the circumstances as set out in the record, there is no

evidence suggesting appellant did not have (1) a sufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding or (2) a rational

as well as factual understanding of the proceedings against him. See TEX. CODE

CRIM. PROC. art. 46B.003(a). In addition, the record shows appellant was fully

admonished regarding his rights; he knowingly and voluntarily waived his rights; he

knowingly and voluntarily entered a plea of true to the allegations; and he knowingly

and voluntarily made a judicial confession to the violation of conditions 2, 4, 8, 10,

11, 12, 14, 16, and 19.

      We conclude the trial court did not abuse its discretion in failing to sua sponte

conduct an informal inquiry into appellant’s competency to enter his plea or be

sentenced. See, e.g., Phillips v. State, No. 05-16-00850-CR, 2017 WL 2875522, at

                                         –8–
*2 (Tex. App.—Dallas July 6, 2017, no pet.) (mem. op., not designated for

publication) (defendant’s decision to remain in cell rather than go into courtroom

during revocation hearing against counsel’s advice did not suggest incompetency);

Richardson v. State, No. 05-11-00950-CR, 2012 WL 5350979, at *9 (Tex. App.—

Dallas Oct. 31, 2012, pet. ref’d) (mem. op., not designated for publication) (trial

court did not abuse its discretion in not conducting informal inquiry regarding

appellant’s competency; record showed no indication of mental illness, mental

retardation, or “truly bizarre acts,” and there was no suggestion by defense counsel,

the State, or the court that appellant was unable to understand the proceeding). We

therefore overrule appellant’s first issue.

      In his second issue, appellant contends the evidence was insufficient to

establish a violation of condition “1,” as alleged in the State’s motion to adjudicate,

and that the trial court abused its discretion in finding by a preponderance of

evidence that appellant violated the conditions of his community supervision.

      On a motion to proceed with an adjudication of guilt, the State has the burden

to prove a violation of a condition of community supervision by a preponderance of

the evidence. Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013).

“‘[A] preponderance of the evidence’ means ‘that greater weight of the credible

evidence which would create a reasonable belief that the defendant has violated a

condition of his [community supervision].’” Id. at 865 (quoting Rickels v. State, 202

S.W.3d 759, 764 (Tex. Crim. App. 2006)); Dansby v. State, 468 S.W.3d 225, 231

                                          –9–
(Tex. App.—Dallas 2015, no pet.). Where, as in this case, the State’s motion to

revoke alleges multiple violations of the terms of community supervision, proof of

any one of the alleged violations is sufficient to support revocation. Dansby, 468

S.W.3d at 231; Lee v. State, 952 S.W.2d 894, 900 (Tex. App.—Dallas 1997, no pet.);

see also Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009) (“We have

long held that ‘one sufficient ground for revocation would support the trial court’s

order revoking’ community supervision.”) (quoting Jones v. State, 571 S.W.2d 191,

193–94 (Tex. Crim. App. 1978)); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. 1980) (“We need not address appellant’s other contentions since one sufficient

ground for revocation will support the court’s order to revoke probation.”)

      We review a trial court’s decision to proceed with an adjudication of guilt for

an abuse of discretion. Hacker, 389 S.W.3d at 865; Rickels v. State, 202 S.W.3d

759, 763 (Tex. Crim. App. 2006). Because the trial judge is the sole judge of the

witnesses’ credibility and the weight to give the evidence, in determining whether

the trial court abused its discretion, we review the evidence in the light most

favorable to the order. Hacker, 389 S.W.3d at 865.

      Appellant pleaded not true to the five allegations in the motion to adjudicate

that concerned the commission of new offenses, and four witnesses testified at the

hearing. He pleaded true to the other allegations. After hearing evidence, the trial

court found that all the allegations were true and adjudicated appellant’s guilt.

Because proof by a preponderance of the evidence of any one of the alleged

                                       –10–
violations of the conditions of appellant’s community supervision was sufficient to

support revocation, e.g., Smith, 286 S.W.3d at 342, we need not address appellant’s

challenge to the sufficiency of the evidence to support the court’s finding that the

allegations concerning the violation of condition “1” were true. See TEX. R. APP. P.

47.1 (requiring appellate court to address every issue raised and necessary to final

disposition of appeal); Ray v. State, No. 02-16-00040-CR, 2016 WL 3977377, at *3

n.4 (Tex. App.—Fort Worth July 21, 2016, no pet.) (mem. op., not designated for

publication). We overrule appellant’s second issue.

      We affirm the trial court’s judgment.



                                          /Lana Myers//
                                          LANA MYERS
                                          JUSTICE

210317f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                       –11–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EDDIE DARRYL MARTINEZ JR.,                    On Appeal from the Criminal District
Appellant                                     Court No. 4, Dallas County, Texas
                                              Trial Court Cause No. F18-48307-K.
No. 05-21-00317-CR          V.                Opinion delivered by Justice Myers.
                                              Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 29th day of July, 2022.




                                       –12–